Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/13/2021 has been entered. Claims 1-4, 6-9, 13-14, 26, 38-40, 42, 44-46, and 49-50 remain pending in the application.  Applicant’s amendments to the Specifications and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 06/11/2021. New grounds of rejection necessitated by amendments are discussed below.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 8, “c)” should read “d)”;
In line 9, “wherein the inlet port” should be deleted.  
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, claims 2-4 recite the limitation “the side wall” in line 1. It is unclear which side wall is being referred to since claim 1 establishes an inlet port comprising an exterior side wall, an injection channel comprising an exterior sidewall, and a post injection reservoir comprising an exterior side wall. Claim 6 is rejected by virtue of their dependence on rejected base claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okumus et al. (US 20150247790 A1, hereinafter “Okumus”) in view of Lee (US 20180078940 A1, hereinafter “Lee”).
Regarding claim 1, Okumus teaches a microinjection chip (abstract, “microfluidic system”; Figs. 1, 5, 10) for injection into unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), wherein the microinjection chip is molded and monolithic (Fig. 1 and paragraph [0055] teach that the polymer layer 1 is monolithic), comprising in fluidic communication with each other: 
a) an inlet port (Fig. 1 and Fig. 10A, interpreted as the portion of the flow channel before element 125, i.e. the area of the flow channel 110 on the left side of the narrowed flow channel shown in Fig. 1C) comprising an exterior side wall having a first width (Fig. 1C, interpreted as element the portion of element 105 on the left side of element 125); 
b) a preinjection reservoir (Fig. 10A, interpreted as the space in the microfluidic system to the left side of the narrowed flow channel section)
c) an injection channel (Fig. 10A shows channel in the middle of the microfluidic system near the imaging device; Fig. 1, interpreted as the portion of flow channel 110 that is under element 125) that does not comprise a microinjection port (Fig. 5 shows the microfluidic system without a microinjection port) and comprises an exterior sidewall having a second width less than the first width (Fig. 1, interpreted as the portion of element 105 under element 125, which has a width less than the portion of element 105 to the left of element 125); and, 
d) a post injection reservoir (Fig. 10A and 1, interpreted as the portion of the flow channel 110 after and to the right of the portion under element 125 and before the outlet in 
wherein: the inlet port is capable of sequentially moving an individual organism into the injection channel (paragraph [0066] teaches cells can be introduced to be monitored one at a time), which is adapted by size and applied pressure to immobilize the individual organism in fluid (Figs. 1A-1C and 10A), and 
While Okumus teaches the exterior side wall of the injection channel is PDMS (paragraph [0047]), Okumus fails to teach the exterior side wall of the injection channel being capable of receiving a microinjection pipette without a microinjection port and resealing upon removal of the microinjection pipette.
Lee teaches a microinjection chip (abstract; Figs. 1B, 6, 9, and 10) for injection of unicellular or multicellular organisms (paragraph [0014], “living cells”), comprising: 
an injection channel (Fig. 6, element 901, “Delivery Channel”) comprising a side wall (Fig. 9, side wall interpreted as “PDMS Film”) adapted to receive a microinjection pipette without a microinjection port and reseal when the microinjection pipette is removed (Fig. 9; paragraph [0009]).
Since Lee teaches a side wall comprising the same material of PDMS taught by Okumus, one of ordinary skill in the art would have appreciated that the side wall of Okumus is capable of receiving a microinjection pipette without a microinjection port and resealing when the microinjection pipette is removed.

Note that the unicellular or multicellular organism and microinjection pipette are not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 3, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the side wall is formed from a material (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls) that is capable of allowing the microinjection pipette to enter and be removed without forming an opening, and without breaking or clogging the microinjection pipette (see reasoning above for claim 1 regarding capabilities of PDMS).
Note the limitations of the material are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.  
Note that the microinjection pipette is not positively recited structurally and is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 4, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the side wall comprises a silicone 
Regarding claim 6, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the silicone polymer comprises a polydimethylsiloxane (PDMS) elastomer (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls).
Regarding claim 7, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the inlet port, the injection channel and the post injection reservoir are formed with a polymer material (paragraph [0043], “PDMS”) forming a chip (Fig. 5) comprising the inlet port, the injection channel and the post injection reservoir.
Regarding claim 8, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches further comprising a pre-injection reservoir (interpreted as the portion of the channel before the middle of the microfluidic system and after the outlet in Fig. 10A, i.e. the first area of the channel after the inlet of the microfluidic system before passing the imaging device) connected in series to, and in fluid communication with, the inlet port and the injection channel (Fig. 10A).
Regarding claim 13, Okumus in view of Lee teaches the microinjection chip of claim 1 as stated above. Okumus teaches a microinjection device (abstract, “microfluidic system”; Fig. 5) for injection into unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), comprising: 
the microinjection chip of claim 1 (see claim 1 above); and 

Regarding claim 14, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the backing comprises glass or plastic (paragraph [0043] teaches the cell covering element can be a cover slip, wherein the cover slip is inherently glass or plastic).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okumus in view of Lee as applied to claim 1 above, and further in view of Yanik et al. (US 20100263599 A1, hereinafter “Yanik”).
Regarding claim 2, Okumus in view of Lee teaches all of the elements of the current invention as stated above. While Okumus teaches the side wall (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls) and that the side wall is a thin PDMS membrane that can deflect to seal against a cell covering element, Okumus fails to explicitly teach wherein the side wall has a thickness from 10 μm to 40 μm.
Yanik teaches a microfluidic chip for screening organisms (abstract). Yanik teaches the microfluidic chip comprises an injection channel (Fig. 7A, element 30), wherein the injection channel comprises a side wall (34, “flexible sealing membrane”). Yanik teaches the side wall is a thin PDMS membrane that can deflect capture organisms (paragraph [0044]), wherein the side wall has a thickness of 15 μm to 25 μm.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okumus in view of Lee as applied to claim 1 above, and further in view of Cornaglia et al. (WO 2016063199 A1, hereinafter “Cornaglia”).
Regarding claim 9, Okumus in view of Lee teach all of the elements of the current invention as stated above. Note that the unicellular or multicellular organism are not positively recited structurally and are interpreted as an intended use of the claimed microinjection chip and is given patentable weight to the extent which effects the structure of the claimed microinjection chip. Thus, Okumus in view of Lee teach the microinjection chip is capable of injection of unicellular or multicellular organisms, wherein the unicellular or multicellular organisms are embryos or oocytes.
However, in an interpretation that the unicellular or multicellular organism are positively recited, Okumus in view of Lee fail to explicitly wherein the unicellular or multicellular organisms are embryos or oocytes.

Since Cornaglia teaches the use of oocytes or embryos as unicellular or multicellular organisms in microfluidic devices, such as those disclosed in Okumus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumus in view of Lee to provide the unicellular or multicellular organisms as embryos or oocytes. It would have been obvious to choose embryos or oocytes from a finite number of identified, predictable organisms for analysis using a microfluidic device, i.e. it would have been obvious to try the specific organisms well-known in the art for optimization of analysis.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Okumus in view of Lee and Ben-Yakar et al. (US 20160016169 A1, hereinafter “Ben-Yakar).
Regarding claim 26, Okumus in view of Lee teaches the microinjection device of claim 13 as stated above. Okumus teaches a microfluidic system (abstract, “microfluidic system”; Fig. 5) for microinjection of unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), comprising: 
the microinjection device (see above claim 13).
Okumus in view of Lee fail to teach the microfluidic system comprising a microinjection pipette.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumus in view of Lee to incorporate the teachings of Ben-Yakar to provide the microfluidic system with a microinjection pipette. Doing so would allow for additional manipulation of the organisms while benefiting from Okumus’ injection channel that is capable of immobilizing the organisms, which would improve analysis and versatility of the organisms.
Note the limitations of the microinjection chip, inlet port, injection channel, and side wall are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. 
Note that the unicellular or multicellular organism and are not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12/13/2021, with respect to the rejections of claims 1, 3, 4, and 6-8 under 35 U.S.C. 102(a)(1) and claims 1, 3, 4, 6-8, 13 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Okumus et al. (US 20150247790 A1) in view of Lee (US 20180078940 A1) as delineated above.
In response to applicant’s argument that Okumus fails to teach or suggest a molded monolithic device (see pages 9-10 of Remarks), the examiner respectfully disagrees. Okumus teaches a monolithic device (Fig. 1 and paragraph [0055] teach that the polymer layer 1 is monolithic).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ayamura et al. (Ayamura et al., “Local guiding of C. elegans inside micro-channel for injection operation”, 2015, IEEE/SICE International Symposium on System Integration) teaches a micro-injection system using a microfluidic device (abstract; Fig. 2). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HENRY H NGUYEN/Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798